DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “a frequency of a synchronization signal that the terminal uses, and information that designates a bandwidth part of downlink that the terminal uses, wherein a bandwidth of the bandwidth part of downlink is configurable in units of resource blocks” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A terminal comprising: a transmitter that transmits, to a base station, capability information of a maximum bandwidth that the terminal supports, and a receiver that receives, from the base station, a frequency of a synchronization signal that the terminal uses, and information that designates a bandwidth part of downlink that the terminal uses, wherein a bandwidth of the bandwidth part of downlink is configurable in units of resource blocks.
2.	Regarding claim 6 – A communication method executed by a terminal, comprising: transmitting, to a base station, capability information of a maximum bandwidth that the terminal supports, and receiving, from the base station, a frequency of a synchronization signal that the terminal uses, and information that designates a bandwidth part of downlink that the terminal uses, wherein a bandwidth of the bandwidth part of downlink is configurable in units of resource blocks.
3.	Regarding claim 14 – A base station comprising: a receiver that receives, from a terminal, capability information of a maximum bandwidth that the terminal supports, and a transmitter that transmits, to the terminal, a frequency of a synchronization signal that the terminal uses, and information that designates a bandwidth part of downlink that the terminal uses, wherein a bandwidth of the bandwidth part of downlink is configurable in units of resource blocks.
4.	Regarding claim 15 - A system comprising: a terminal comprising: a transmitter that transmits, to a base station, capability information of a maximum bandwidth that the terminal supports; and a receiver that receives, from the base station, a frequency of a synchronization signal that the terminal uses, and information that designates a bandwidth part of downlink that the terminal uses, and the base station comprising: a receiver that receives, from the terminal, the capability information, and a transmitter that transmits, to the terminal, the frequency of the synchronization signal that the terminal uses, and the information that designates the bandwidth part of downlink that the terminal uses, wherein a bandwidth of the bandwidth part of downlink is configurable in units of resource blocks.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-3, 6-8, 11, 12, 14, and 15 are allowable over the prior art of record.

Conclusion

Claims 1-3, 6-8, 11, 12, 14, and 15 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gheorghu et al. (US 2018/0132200 A1) discloses techniques and apparatuses for synchronization, scheduling, bandwidth allocation, and reference signal transmission in a 5th generation network.
Dinan (US 2017/0325172 A1) discloses channel configuration in a wireless device and wireless network.
Dinan (US 2017/0325175 A1) discloses parallel transmission in a wireless device and wireless network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
21 June 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465